Citation Nr: 0632567	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-39 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a vocational rehabilitation subsistence 
allowance, under the provisions of Chapter 31, Title 38, 
United States Code, from October 26, 2003 through January 4, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In July 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

1.  The veteran was paid a vocational rehabilitation 
subsistence allowance, under the provisions of Chapter 31, 
Title 38, United States Code, from September 1, 2003 to 
October 26, 2003 based on full time training.  

2.  The veteran did not enroll in or attend the "A" session 
in the fall of 2003.  He did not attend vocational 
rehabilitation from October 26, 2003 through January 4, 2004.  

3.  The veteran subsequently enrolled for the "B" session, 
which began on January 5, 2004 and a vocational 
rehabilitation subsistence allowance was authorized from that 
date. 


CONCLUSION OF LAW

The criteria for a vocational rehabilitation subsistence 
allowance, under the provisions of Chapter 31, Title 38, 
United States Code, from October 26, 2003 through January 4, 
2004, have not been met.  38 U.S.C.A. §§ 3104, 3108, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.4138(f), 
21.4200(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Soyini v. Derwinski, 1 Vet. App.541 (1991).  

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  Here, all pertinent 
evidence is of record and there is no dispute as to the 
facts.  There is nothing that the veteran could obtain or 
that VA could obtain for him that would assist him to 
substantiate his claim.  38 U.S.C.A. § 5103(a) (West 2002).  

The Board first notes that this case turns on interpretation 
of the law and regulations.  See Smith.  Thus, because the 
law and regulations, and not the evidence, are dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).  
As such, no further action is required pursuant to the VCAA.  

Background and Analysis

VA provides a wide scope of benefits to veterans in need of 
vocational rehabilitation. 38 U.S.C.A. § 3104.  The law 
provides that a veteran receiving vocational rehabilitation 
training under 38 U.S.C. Chapter 31, shall be paid a 
subsistence allowance while the veteran is participating in a 
rehabilitation program.  38 U.S.C.A. § 3108(a)(1).  Moreover, 
under certain circumstances, payments may be made for 
intervals between terms.  38 C.F.R. § 21.4138(f).  

The records show the veteran was paid a vocational 
rehabilitation subsistence allowance to October 26, 2003 
based on full time training.  He did not enroll in or attend 
the "A" session in the fall of 2003.  His subsistence 
allowance for that part of the term was interrupted.  He 
enrolled for the "B" session, which began on January 5, 
2004 and a vocational rehabilitation subsistence allowance 
was authorized from that date.  In his appeal, as well as 
various correspondence, and at his personal hearing, while 
acknowledging that he did not attend the "A" session, the 
veteran asserted that he nevertheless attended the fall term 
by going to the "B" session.  

Initially, the Board finds that the semantics as to the 
division of the fall term into "A" and "B" sessions are 
not the governing factor in this case, in as much as the 
school divided the year into non-standard sessions.  
38 C.F.R. § 21.4200.  Nevertheless the applicable regulation 
provides clear guidance.  Basically, payment can be made for 
intervals which do not exceed 30 days or intervals which do 
not exceed 8 weeks where the semesters, quarters, or terms 
adjoining the interval are at least as long as the interval.  
38 C.F.R. § 21.4138(f)(2)(B)(ii), (iii).  

In this case, the veteran's school certified a session from 
September 1, 2003 to October 25, 2003, a period of 55 days.  
The school did not certify the veteran from October 26, 2003 
to January 4, 2004, a period of 71 days or over 10 weeks.  
The school next certified the veteran for attendance from 
January 5, 2004 to February 29, 2004, a period of 56 days.  
So, we see that the interval for which the veteran is seeking 
benefits is not only more than 8 weeks, it is more than 
either session bracketing the interval when he was not 
attending.  Therefore, the regulatory criteria for the 
payment of a subsistence allowance for an interval between 
periods of attendance have not been met.  

VA can only pay benefits as authorized by the law and 
regulations.  The Board has carefully reviewed the law and 
regulations in lights of the veteran's contentions; however, 
the Board finds no basis for payment in the circumstances of 
this case.  Consequently, the claim must be denied. 


ORDER

A vocational rehabilitation subsistence allowance, under the 
provisions of Chapter 31, Title 38, United States Code, from 
October 26, 2003 through January 4, 2004 is denied.  


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


